Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-4, 6-12, 14-20, 22-25, 34-40 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Davis et al (US 10484419), hereafter Dav and Rostami-Hesarsorkh et al (US 10230749), hereafter Ros have been fully considered and are persuasive. Claim(s) 5, 13 and 21 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1-4, 6-12, 14-20, 22-25, 34-40 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments filed as supplemental claims and in light of prior art(s) made of record. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Dav teaches C9L32-39: different inputs fed to a binary file such as a portable executable (PE) files will result in different execution paths, the totality of all possible execution paths are encoded in executable code fragments of the binary... and capturing the most "essential" components of each binary; C1L34-37: extracting one or more code fragments from a first software module and computing fingerprints of the code fragments extracted from the first software module; C4L44-49: fingerprint comparison module is 

Further, a second prior art of record Ros teaches C12L2-6: dynamic analysis results includes one or more of: observed behavior started a process, spawned new processes etc. (i.e., third fingerprint) and (C57L50-58) selecting one or more features from the automated malware analysis results of malware samples and assigning a value to each indicator... comparing the assigned values of the array between two samples and calculating a distance between the two samples; and clustering the samples within a defined threshold of distance, wherein (C57L37-39) clustering the plurality of samples based on the extracted features; and performing an action based on the clustering output and (C48L46-54) determining whether any of the distinct lines are suspicious is performed, if a line/sub-line is determined to be associated with malware, it is deemed a high-risk artifact and is made actionable. An action is performed based on a high-risk artifact.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 9, 17, 25 and 40 mutatis mutandis.  Claim(s) 5, 13 and 21 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BADRINARAYANAN /Examiner, Art Unit 2496